DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 6,558,584 B1) in view of Huang et al. (US 2014/0175685 A1) and Kato et al. (JP 2011-104792 A, citations based on machine translation submitted herewith)..
Regarding claim 1, O’Neill discloses a method for producing contact lenses (title/abstract), comprising:
a) providing a mold including a male mold half 14 having a first molding surface 14A and a female mold half 12 having a second molding surface 12A, wherein the male and female mold halves are configured to receive each other such that a mold cavity is formed between the first and second molding surfaces when the mold is closed (FIG. 1A. 5:26+); 
b) dispensing an amount of a lens-forming material into the female mold halves (5:51+); 
c) mating the male and female mold halves to close the mold (FIG. 2, 5:55+); 
d) curing the lens-forming material located in the mold cavity, thereby forming a molded contact lens (5:61+); 
e) separating the mold into the male and female mold halves, with the contact lens adhered on one of the male and female mold halves (6:2+); 
f) holding the molded contact lens attached to the one of the female mold half or the male mold half with a vacuum supplied with a suction cup 22A (FIG. 9B, 10:20+); 

h) moving the suction cup away from the pin while the suction cup continues to hold the molded contact lens remains (FIG. 9C, 10:53+); and
i) releasing the vacuum, equivalent to applying a compressed gas, to blow the molded contact lens away from the suction cup into a container (FIG. 10A, 10C, 11:47+).  
O’Neill does not appear to expressly disclose silicone hydrogel lens-forming material, although monomers in general are disclosed.
However, Huang discloses methods for molding contact lenses in which silicone hydrogel lens-forming materials are used (title, ¶¶ 20, 86+). Specifically, the silicone hydrogel lens-forming material comprises at least one silicone-containing vinylic monomer or at least one silicone-containing vinylic macromer or at least one silicone-containing prepolymer having ethylenically unsaturated groups (¶¶ 57+, 86+)..
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of O’Neill to include the silicone hydrogel of Huang, because such materials are well known in the field of contact lens and could be used in O’Neill process with expected results.
Further, O’Neill does not appear to explicitly disclose the claimed separating.
However, Kato discloses a method of forming a contact lens by molding a silicone-
hydrogel material (¶¶ 38, 48, 54) between a male and female mold (title/abstract) and specifically a separation process comprising: 
a) applying a restraining force to the female mold half with a first pry finger set for maintaining the female mold half in a fixed position;

c) applying a vertical lifting movement to the male mold with a second pry finger set while maintaining the restraints on the female mold so as to effectuate gradual separation between the female mold and the male mold (¶¶ 11, 23, 43, 46, 51, 55-57 and FIG. 5, 6, 7, 9, 10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of O’Neill to include the mold separating of Kato, because such a separating method is known in the art and could be used with the O’Neill process with expected results.	
Regarding claim 3-5, Kato discloses that the pin is substantially parallel to the longitudinal axis of the mold and thus has an angle of 0º (FIG. 5, 6, 7, 9, 10), which falls within the claimed range (MPEP § 2144.05).
Regarding claim 7, O’Neill and Huang discloses thermal curing (O’Neill 5:65 or Huang ¶¶ 25, 41).


Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. 
First, Applicant contends that O’Neill fails to discloses a compressed gas but rather discloses the release of a vacuum source. As previously discusses, the Examiner’s position is that the release of vacuum is equal to the claimed applying a compressed gas as the distinction between vacuum and compressed gas is the reference pressure. In this instance the release of the vacuum results in the application of ambient pressure gas which is compressed with respect the vacuum and functions in the manner claimed. Applicant has not presented sufficient evidence or amendments to overcome the Examiner’s interpretation. The skilled artisan would is not required to answer the “fly-away” problem as presented by Applicant as O’Neill teaches the claimed feature and does not require modification. 
Second, Applicant argues that the Examiner has failed to present an adequate reason for combining O’Neill and Kato. Specifically, contending that O’Neill fails to discloses silicon hydrogel lens material and that Kato discloses spectacle lenses and therefore the Examiner used impermissible hindsight while combining. However, the Examiner wishes to emphasize that O’Neill is not merely silent but broadly disclose that the lens forming materials includes monomers.  Kato clearly discloses soft hydrogel lenses that renders obvious the claimed silicone hydrogel lenses,
“[a] polymerizable monomer composition comprised of 95 parts of hydroxy ethyl methacrylate, 3 parts of methacrylic acid, 0.2 part of cross-linking agent ethylene glycol dimethacrylate, and 0.5 parts of 2-hydroxy-2-methyl-l-phenyl-propane-1-one as a polymerization initiator were filled in an ocular lens molding mold composed of male mold 10 and female mold 15 made of polystyrene shown in Figure 3, and were polymerized by means of ultraviolet radiation.” (¶ 48)
Polyhydroxyethylmethacrylate, or Wichterle et al. Hydrophilic Gels for Biological Use). Kato further clearly discloses that the resulting ocular lenses are water-containing, e.g. hydrogels (¶  52). Further suggesting that such composition may contain silicon-monomer, a genus which includes the species silicone. As can be seen, Applicant’s position that Kato necessarily requires a rigid spectacle lens is incorrect and the conclusion that it cannot be combined with the teachings of O’Neil is moot.
Finally, Applicant has failed to discuss the rejection of claim 1 with respect to Huang  which suggests the obviousness of silicone-hydrogel compositions as claimed. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 ( Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742